[Cite as Card v. S. Ohio Correctional Facility, 2010-Ohio-1410.]

                                                         Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




TYRONE CARD

        Plaintiff

        v.

SOUTHERN OHIO CORRECTIONAL FACILITY

        Defendant
        Case No. 2008-11613

Judge Joseph T. Clark
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




        {¶ 1} On February 1, 2010, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).”
        {¶ 3} On February 11, 2010, plaintiff filed a response to the magistrate’s
decision wherein he relates that he was “disoriented” from medication at the time of trial
and was hospitalized several days later; however, plaintiff does not assert any specific
objections to the magistrate’s decision.
        {¶ 4} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.
Case No. 2008-11613                -2-                  JUDGMENT ENTRY


                                  _____________________________________
                                  JOSEPH T. CLARK
                                  Judge

cc:


Jennifer A. Adair                   Tyrone Card, #510-865
Assistant Attorney General          787 Lucasville-Minford Road
150 East Gay Street, 18th Floor     Lucasville, Ohio 45648
Columbus, Ohio 43215-3130

RCV/cmd
Filed March 8, 2010
To S.C. reporter March 30, 2010